Citation Nr: 0813506	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
myositis of the lumbosacral paravertebral muscles.

2.  Entitlement to service connection for disc disorder and 
lumbar radiculopathy, claimed as secondary to service-
connected myositis of the lumbosacral paravertebral muscles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to May 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and October 2005 rating 
decisions.

In the July 2004 rating decision, the RO denied service 
connection for lumbar radiculopathy, discogenic disease L5-
S1, as  secondary to service-connected mysotitis of the 
lumbar spine. The veteran filed a notice of disagreement 
(NOD) in April 2005, and the RO issued a statement of the 
case (SOC) in June 2005.  The veteran filed a substantive 
appeal (via a VA Form 9) in July 2005.

In the October 2005 rating decision, the RO continued a 20 
percent disability rating for service-connected myositis of 
the lumbosacral paravertebral muscles.  The veteran filed an 
NOD in December 2005, and the RO issued) in February 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2006.

In June 2006, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In March 2007, the RO issued a supplemental 
SOC (SSOC) reflecting the continued denial of the claims 
following a review of the entire evidence of record.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted to the Board additional evidence for 
consideration in connection with the claims on appeal, along 
with a waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal. 
See 38 C.F.R. § 20.1304 (2007).

The Board also notes that, in February 2008, the veteran 
revoked his power-of-attorney with the Vietnam Veterans of 
America in favor of Veterans of Foreign Wars of the United 
States.  In February 2008, the veteran executed a new power-
of- attorney (VA Form 21-22), designating the Veterans of 
Foreign Wars of the United States as his representative.  The 
Board recognizes the change in representation.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.
 

REMAND

The Board's review of the claims file reveals that additional 
RO action on the matters on appeal is warranted.

Regarding the claim for an increased rating, during the 
February 2008 Board hearing, the veteran asserted that his 
service-connected myositis of the lumbosacral paravertebral 
muscles had worsened, noting that he now must use a device to 
assist with ambulation.  In addition, the veteran stated that 
he receives medication from the VA Medical Center (VAMC) in 
San Juan, Puerto Rico, for chronic low back pain.  Additional 
VA outpatient records since the veteran's June 2005 VA 
examination also reflects that the veteran received physical 
therapy for complaints of low back pain.  Therefore, to 
ensure that the record reflects the current severity of the 
veteran's service-connected myositis of the lumbosacral 
paravertebral muscles disability, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected myositis of the lumbosacral 
paravertebral muscles.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent medical history since his June 
2005 examination.  See also 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007). 

As regards the claim for service connection for a lumbar 
spine disability, the Board notes that, under 38 C.F.R. § 
3.310(a), service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

During the February 2008 Board hearing, the veteran's 
representative asserted that the veteran's low back 
disability that was service-connected in the September 1980 
RO decision was not properly characterized (p. 6) based on 
medical findings at that time and thereafter.  In this 
regard, a February 1980 lumbosacral spine radiology report 
showed mild bony demineralization and a small spina bifida 
occulta at S-1 level.  A May 1989 Department of Labor record 
reflects that the veteran was diagnosed with lumbar strain 
due to lifting a 67 pound pail of paint at work.  A June 2003 
radiology report indicated findings of minimal lumbar 
dextroscoliosis with the apex at the level of L3 and 
straightening of the normal lordosis.  The radiologist 
commented that these changes were consistent with lumbar 
strain and lumbar muscle spasms.  A July 2003 CT of the 
lumbosacral spine showed the presence of a herniated disc at 
L5-S1.  A February 2004 electromyographic and nerve 
conduction velocity examination report revealed a diagnosis 
of bilateral S1 radiulopathy.

The Board notes that a May 2004 VA examiner opined that the 
veteran's lumbar radiculopathy and discogenic disease was not 
at least as likely as not secondary to service-connected 
lumbar myositis; however, the examiner did not address 
whether there was a relationship based on aggravation 
pursuant to 38 C.F.R. § 3.310.   In addition, on VA 
examination in June 2005, the examiner noted that he was 
requested to comment whether the etiology for any of the 
veteran's subjective complaints were unrelated to the claimed 
disability.  The examiner noted that the veteran complained 
of low back pain since 1976, but did not indicate that he 
reviewed the claims file; the diagnoses were lumbosacal 
strain - myositis, and bulging disc at lumbosacral spine at 
several segmental levels.  However, the examiner failed to 
provide the requested nexus opinion.

Furthermore, in a December 2005 private medical report, L. N. 
Olmedo, M.D., opined, based on the veteran's reported history 
and consideration of some of the veteran's  medical records, 
that the veteran's compensable lower back pain with decreased 
range of motion, bilateral L5-S1 radiculopathy, and lower 
extremity weakness are secondary to his back trauma in 1976. 

Given the veteran's assertions and those made by his 
representative, on his behalf, and, in light of the medical 
evidence noted above, the Board finds that further VA 
examination to obtain a medical opinion is needed to resolve 
the claim for secondary service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
In addition, as the aforementioned makes clear, the current 
record does not include sufficient medical information to 
resolve the questions regarding the current severity of the 
veteran's service-connected  myositis of the lumbosacral 
paravertebral muscles.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in denial of the claim for an increase.   See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VAMC in San Juan dated from March 1981 to January 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since January 2007 
from the San Juan VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007)) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  The claims file reveals that additional 
RO action is needed to comply with the notification 
requirements of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board further notes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession, and ensure that its notice to the veteran 
meets the requirements of the decisions in Vasquez-Flores 
(cited to above), as appropriate, as well as Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) (as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective date), as appropriate, and 
Allen (cited to above).
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.   In adjudicating the 
increased rating claim on appeal, the RO must document its 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via  
the AMC, for the following actions: 
 
1.  The RO should obtain from the San Juan 
VAMC all outstanding records of evaluation 
and/or treatment pertaining to his low 
back, to include all diagnostic reports 
from January 2007 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
notice letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to each of the claims on appeal that is 
not currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all medical records from 
private doctors who provided treatment 
for his low back, as indicated by the 
veteran's February 2008 testimony before 
the undersigned. 

The RO should request that the veteran 
submit all evidence in his possession 
relating to each of the claims on appeal, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman and Vazquez-Flores (cited 
to above).
 
The notice letter must also inform the 
veteran as to the evidence need to 
support his claim for a lumbar spine 
disability (characterized as disc 
disorder and lumbar radiculopathy), as 
secondary to service-connected myositis 
of the lumbosacral paravertebral muscles, 
under the provisions of 38 C.F.R. § 3.310 
(revised effective in October 2006).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo a VA examination, 
by an appropriate physician, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished  (with all findings made 
available to the requesting physician 
prior to the completion of his r her 
report)  and all clinical findings should 
be reported in detail.  

The physician should conduct range of 
motion testing of the lumbosacral spine, 
expressed in degrees. The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the lumbosacral 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The examiner should also provide an 
assessment of the severity of the 
disability, and comment upon the impact 
of the disability on employment.

The physician should also clearly 
identify all additional lower back 
disability(ies) affecting the lumbosacral 
spine.  With respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a  50 
percent or greater probability) that such 
disability (a) was caused, or (b) is 
aggravated by the veteran's service-
connected myositis of the lumbosacral 
paravertebral muscles.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation, consistent with 38 C.F.R. § 
3.310(a) (as revised effective in October 
2006).

If a lumbar spine disability 
(characterized as disc disorder and 
lumbar radiculopathy) is not found to be 
etiologically related to the lumbar 
myositis disability, it is essential that 
the examiner distinguish, to the extent 
possible, the symptoms due to the 
veteran's service-connected lumbar 
myositis from those due to non service-
connected lumbar spine disabilities.  If 
it is not medically possible to do so, 
the examiner should clearly so state.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  If the veteran fails to 
report to the examination scheduled in 
connection with the claim for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider each 
claim in light of all pertinent evidence 
(to include that submitted directly to 
the Board in February 2008) and legal 
authority.  

To the extent that adjudication of the 
claim(s) on the merits is warranted, the 
RO should specifically document its 
consideration of whether "staged rating" 
of the myositis of the lumbosacral spine 
disability, pursuant to Hart (cited to 
above), is appropriate, as well as the 
current version of 38 C.F.R. § 3.310, as 
revised effective in October 2006, and 
Allen (cited to above)  in connection 
with the claim for secondary service 
connection.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



